Hart, J. (on rehearing). Learned counsel for appellant have devoted a 'Considerable portion of their brief on rehearing to the citation of authorities from the Supreme Court of the United States, and other courts, to the effect that contracts may be formed by letters as well as by other witings, and that the interpretation of such contracts is a question for the court. If counsel mean to say that when the language used in such contracts is unambiguous they should be construed by the court, they but state an elementary proposition of law which needs no citation of authorities to support it. If, on the other hand, they mean to say that the construction of such contracts are for the court, regardless of whether the language used in making the contract is ambiguous, they run counter to our own decisions on the subject. This principle was well stated in Massey v. Dixon, 81 Ark. 337, where the court said: “If the written contract unequivocally manifests the intention of the parties, the court should declare its effect. But where, as in this case, it is not clear from the instrument, taken as a whole, as to whether the parties intended a present or future sale, the court properly submitted the question to the jury for determination.” Again, in Jones v. Lewis, 89 Ark. 368, the court said that where the intention of the parties does not appear clearly from the written instrument, the question should be left to the jury for its determination. We had in mind this principle of law when we decided the case and reached the conclusion that the judgment should be affirmed on the theory that the letters were ambiguous and that when the.court, sitting as a jury, considered the ciroumstances surrounding the parties and the situation when the contract was -made, it was warranted in finding that the hank at Monticello was the agent of the insurance company for the purpose of collecting Allen’s premium. As pointed out in our original opinion, a formal power of attorney is ordinarily subject to a strict interpretation, and is not entitled to that liberal interpretation which is given to informal letters of instructions in commercial transactions. This holding is in accord with the decisions of our own court. In Ford Hardwood Lbr. Co. v. Clement, 97 Ark. 522, the court said that where the interests of the parties to the contract conflict under a clause of doubtful purport, it should be construed most strongly against the party who prepared the contract. See also Gulf Compress Co. v. Harrington, 90 Ark. 256, and Wood v. Kelsey, 90 Ark. 272. The question of whether or not the contract under consideration should be declared unambiguous as a matter of law is an exceedingly close one; but after a careful consideration of the whole record we are of the opinion that its terms were ambiguous, and that the court sitting as a jury was warranted in finding for appellee. It is next contended that there is no testimony whatever in the record tending to show that Allen paid the premium to the bank at Monticello, even if that.bank had the authority to collect the premium. The letter was received by the cashier. He showed it to Allen, and Allen directed him to charge his account with the amount of the premium note when it should be sent to the bank. At all times thereafter Allen had a much greater sum in the bank than was necessary to pay the premium note. After receiving the second letter, the cashier telegraphed to the German National Bank to pay the note to the cashier of the insurance company. If the bank at Monticello had authority to collect the premium note, it did so and was endeavoring to transfer the amount so collected to the Little Bock cashier of the Life Insurance Company. In short, if the bank at Monticello had the authority to collect the note it did so and forwarded the proceeds to its principal. The bank evidently did this as a matter of precaution in order to avoid the very situation which has now arisen. The motion for rehearing will be denied.